Mayo, J.
It is not necessary that the appellant sign the appeal bond.
2. Where one of the heirs of a succession goes into possession of the property in his own right and as agent of the other heirs, the ideal being, legally called “ a succession,” ceases to exist and the property of the succession becomes vested in the heirs as co-proprietors and subject to such dispositions, whether by sale or mortgage, as they could make of their individual estate with which it becomes blended. 29 An. 347.
3. Where one, of his own accord, wilfully causes another to believe in the existence of a certain state of things, and induces him to act on that belief, so as to alter his previous position, he is concluded from averring that a different state of things existed at the time. 5 R. 523; 30 An. 33.
4. Where an heir mortgages the whole property of a succession as his own, the mortgage will be maintained against his interest in the succession, though annulled as to the interests of other ■heirs.